Citation Nr: 0529725	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  95-38 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, 
including pityriasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's friend




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from June to November 1964, 
February 1965 to January 1968, February 1974 to February 
1977, and August 1991 to March 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Seattle Regional Office (RO) which 
denied service connection for PTSD and a skin disorder.  The 
veteran appealed, and in September 1998, and July 2003, the 
Board remanded the claims for additional development. 

In a claim (VA Form 21-526), received in January 2004, the 
veteran raised the issues of entitlement to service 
connection for a broken nose, and two broken front teeth.  
These issues have not been adjudicated by the agency of 
original jurisdiction, and are referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The veteran does not have post-traumatic stress disorder 
(PTSD) that is related to his active duty service.

2.  The veteran does not have an acquired psychiatric 
disorder (other than PTSD) that is related to his active duty 
service.

3.  The veteran does not have a skin disability, including 
pityriasis, that is related to his service.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active military service. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2005).

2.  An acquired psychiatric disorder (other than PTSD) was 
not incurred in or aggravated by the veteran's active 
military service, nor may psychoses be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).

3.  A skin disability, including pityriasis, was not incurred 
in or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that service connection is warranted for 
an acquired psychiatric disorder, to include PTSD, as well as 
for a skin disorder.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases, including psychoses, may 
be presumed to have incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.
A.  PTSD and Acquired Psychiatric Disorder

As an initial matter, the Board notes that as used herein, 
the term "acquired psychiatric disorder" is intended to 
exclude PTSD, unless otherwise stated.  

Under the circumstances, the Board will first determine 
whether an acquired psychiatric disorder or PTSD was noted at 
the time of entry into service.

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137 (West 2002).  Only such conditions as 
are recorded in entrance examination reports are to be 
considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).

The Board initially notes that the veteran has four periods 
of active duty service, and that the claim is based on the 
assertion that he has PTSD and/or an acquired psychiatric 
disorder as a result of his fourth period of service.  The 
Board further notes that entrance examination reports for the 
first three periods of active duty, dated in May 1963, 
January 1965, and January 1974, all show that the veteran's 
psychiatric condition was clinically evaluated as normal.  
Accompanying "reports of medical history" do not contain 
any relevant complaints or diagnoses.  In addition, the 
veteran's separation examination reports for his first three 
periods of active duty, dated in October 1964,  November 
1967, and February 1977, all show that his psychiatric 
condition was clinically evaluated as normal.  Accompanying 
"reports of medical history" do not contain any relevant 
complaints or diagnoses.  A service medical report, dated in 
September 1967, shows that the veteran was referred to the 
neuropsychiatric service because of difficulties surrounding 
an annulled marriage, and that there was no diagnosis.  
Service medical records also contain a number of reports of 
examinations that were apparently performed in association 
with service in the Army National Guard which are dated 
between his first and fourth periods of active duty.  None of 
these reports contain any relevant complaints or diagnoses.  
In summary, except as discussed below, there is no relevant 
evidence dated prior to the veteran's fourth period of 
service, and the Board will therefore not further discuss the 
veteran's first three periods of active duty.

An entrance examination report, dated in February 1990, shows 
that the veteran's psychiatric condition was clinically 
evaluated as normal.  An accompanying "report of medical 
history" does not contain any relevant complaints or 
diagnosis.  There is nothing in the service medical records 
to indicate that the veteran had a preexisting acquired 
psychiatric disorder, or PTSD.  Given the foregoing, the 
veteran is entitled to a presumption of soundness.  The Board 
will next determine whether the presumption of soundness is 
rebutted by clear and unmistakable evidence.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b) (effective May 4, 2005) (see 70 
Fed. Reg. 23027-23029 (May 4, 2005)); Cotant v. Principi, 17 
Vet. App. 116 (2003); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 
(2004).

As previously stated, a preexisting acquired psychiatric 
disorder, to include PTSD, was not noted on the veteran's 
entrance examination report.  Service medical records do not 
contain any notation of a preexisting acquired psychiatric 
disorder, to include PTSD, nor do they show treatment for 
psychiatric symptoms, or a diagnosis of an acquired 
psychiatric disorder or PTSD.  A "Southwest Asia 
Demobilization/Redeployment Medical Evaluation" report, 
dated in February 1992, shows that the veteran denied having 
nightmares, trouble sleeping, or recurrent thoughts about his 
military experiences.  The veteran's separation examination 
report, dated in February 1992, shows that his psychiatric 
condition was clinically evaluated as normal.  There are no 
private records dated prior to the veteran's fourth period of 
service which show that he received treatment for psychiatric 
symptoms.  Given the foregoing, the Board therefore finds 
that the claims files do not contain "clear and unmistakable" 
evidence demonstrating that the veteran had a preexisting 
acquired psychiatric disorder, or PTSD.  In this regard, the 
Board has considered the reports of VA examiners that have 
opined that the veteran had an acquired psychiatric disorder, 
and/or PTSD, that preexisted his service.  See VA examination 
reports, dated in August 1997; August 2002 (and addendum); 
March 2004.  With regard to PTSD, these opinions appear to 
have been based on the veteran's self-reported history of 
being abused as a child, with stressors that included being 
required to wax his father's car, wax the floors every other 
week with his sister, and mow the lawn, as well as his mother 
leaving the family in a divorce, and/or his dog being given 
away at age 15.  See VA PTSD examination reports, dated in 
November 1994, August 1997, and August 2002.  However, there 
is no evidence that the veteran ever received treatment for 
psychiatric symptoms prior to his fourth period of active 
duty, which began in August 1991.  In this regard, the only 
possibly relevant medical evidence dated prior to the 
veteran's fourth period of active duty are VA hospital 
reports covering treatment between December 1986 and February 
1987.  These reports show that the veteran was treated for 
deep vein thrombosis, and alcoholism, and that he was noted 
to have no previous inpatient or outpatient psychiatric care.  
The aforementioned VA examination reports appear merely to 
build upon each other, with no citation to any evidence of 
treatment or diagnosis prior to the veteran's fourth period 
of service, to include the 1987 treatment for alcoholism.  
None of these reports cite to any objective evidence of 
preservice treatment or psychiatric symptoms.  They appear to 
have been based solely on the veteran's self-reported 
history.  However, the Board has determined that the veteran 
is not a credible witness (discussed infra).  In summary, 
there is no preservice treatment for psychiatric symptoms.  
The veteran's treatment for alcoholism in 1987 was four years 
prior to his beginning active duty in August 1991.  There is 
no evidence that the veteran was drinking between his 
discharge from the hospital in February 1987 and his fourth 
period of service.  See e.g., February 1992 "Southwest Asia 
Demobilization/Redeployment Medical Evaluation" report (in 
which the veteran reported being "dry" since 1986 ETOH 
(alcohol) rehabilitation); July 1993 report from John Edward 
Hamm, M.D.  In summary, the medical opinions as to a 
preexisting psychiatric disorder are not sufficiently based 
on objective or credible evidence.  The Board therefore finds 
that that the presumption of soundness is not rebutted by 
clear and unmistakable evidence.  See 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b); Cotant; VAOPGCPREC 3-2003; see also Harris 
v. West, 203 F.3d. 1347 (Fed. Cir. 2000) (noting that a 
veteran's reported history of the pre-service existence of a 
disease or injury does not constitute notation of such 
disease or injury, but is considered with all other evidence 
in determining if the disease or injury pre-existed service).  

Given the foregoing, to the extent that examiners have 
indicated that he may have had a preexisting condition, 
service connection on the basis of aggravation is not 
warranted, and will not be further discussed.  The claims for 
an acquired psychiatric disorder, and PTSD, will be analyzed 
as direct claims for service connection.  See 38 C.F.R. §§ 
3.303, 3.304(f).  

1.  PTSD

The veteran asserts that he has PTSD as a result of his 
service.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005).

In September 1993, the veteran filed his claim, and the RO 
denied his claim in June 1994.  Claims for service connection 
for PTSD are evaluated in accordance with the criteria set 
forth in 38 C.F.R. 3.304(f).  During the pendency of the 
veteran's appeal, amendments to those criteria became 
effective on March 7, 1997, see 64 Fed. Reg. 32,807 (1999), 
and on March 7, 2002.  See 67 Fed. Reg. 10,330- 10,332 
(2002).

In this case, under the old regulation, service connection 
for PTSD required a current, clear medical diagnosis of PTSD.  
Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695-52702 (1996).

As discussed below, the veteran's claim for service 
connection for PTSD fails under all applicable versions of 38 
C.F.R. § 3.304(f).  Therefore, the veteran has not been 
prejudiced by the Board's adjudication of his claim.

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

The Board finds that the evidence does not show that the 
veteran participated in combat.  The Board incorporates its 
discussion of the veteran's credibility, discussed infra, 
herein.  The evidence includes the veteran's discharge (DD 
Form 214) which indicates the following: the veteran served 
in Southwest Asia from August 28, 1991 to November 20, 1991; 
his awards included the Southwest Asia Service Medal with one 
bronze service star; his primary specialty was "food service 
specialist."  See also veteran's personnel record (DA Form 
20).  While in Southwest Asia, he served with the "295th 
GS."  A letter from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), dated in October 1999, 
states that the veteran's unit, the 295th Supply Company, 
began arriving in Saudi Arabia during the latter part of 
August 1991, that they were stationed at Khobar Towers in 
Dharhan, that they returned to Fort Lewis/the United States 
in late November 1991, and that "the [unit] history does not 
mention combat actions during [the veteran's] tour in 
Southwest Asia (SWA)."  See also, accompanying unit history 
for 295th Supply Company (which does not note any combat 
actions, to include missile attacks, or "friendly fire" 
incidents).  In summary, the veteran is not shown to have 
received commendations or awards that warrant the conclusion 
that he participated in combat, see VAOPGCPREC 12- 99 at 
para. 12, 65 Fed. Reg. 6256-6258 (2000); VBA's Adjudication 
Procedure Manual, M21-1, Part VI, para. 11.38(b)(1), and 
there is no other evidence sufficient to show participation 
in combat.  Based on the foregoing, the Board finds that the 
evidence does not show that the veteran participated in 
combat.  See Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  
In reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a finding of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99.

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  
Furthermore, the Board notes that although the claims files 
contain a number of diagnoses of PTSD, the Court has held 
that a diagnosis of PTSD, related to service, based on an 
examination which relied upon an unverified history, is 
inadequate.  Cohen, 10 Vet. App. at 140; West v. Brown, 7 
Vet. App. 70, 77 (1994).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that "the 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the BVA of its obligations 
to assess the credibility and probative value of the other 
evidence."  West, Zarycki and Doran cited a provision of the 
VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL 21-1") which 
has now been revised as to "Evidence of Stressors in Service" 
to read, in part, ... "[C]orroborating evidence of a stressor 
is not restricted to service records, but may be obtained 
from other sources."  Since the MANUAL 21-1 October 1995 
revision, the Court has held that the requirement in 38 
C.F.R. § 3.304(f) for "credible supporting evidence" means 
that the "appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor."  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); see also Cohen, 10 Vet. App. at 147.

The Board initially finds that the veteran is not a credible 
historian.  In this case, the veteran entered his fourth 
period of active duty service in August 1991, and he has 
given conflicting statements as to whether he participated in 
combat during Operation Desert Storm.  For example, at 
various times, the veteran has asserted that he participated 
in combat, to include serving as a rifleman, being subject to 
enemy fire, fire from friendly troops, and/or SCUD missile 
attacks.  See e.g. veteran's letter, received in February 
1995, February 1994 and June 1997 VA progress notes, VA PTSD 
examination reports, reports from Vet Center, dated between 
February and March of 1993.  However, on other occasions, he 
has essentially denied participation in combat.  See e.g., 
report from John Edward Hamm, M.D., dated in July 1993; 
February 1993 Vet Center questionnaire (in which the veteran 
indicated that he was a warehouseman during his fourth period 
of active duty, and denied the following: being in combat, 
being exposed to friendly or hostile fire, being exposed to 
living or dead aside from combat, any near misses, firing his 
weapon at the enemy, or having any buddies that were killed 
or wounded); December 1995 hearing transcript (no assertion 
of personal participation in combat).  The Board further 
notes that some examiners have accepted the veteran's 
assertions that he was abused as a child, and that they used 
this self-reported history as a basis for their opinions.  
See e.g., VA examination reports dated in August 1997, August 
2002 and March 2004.  However, there is not one shred of 
objective evidence of this, nor do any of these examiners 
cite to any objective evidence.  Furthermore, on at least two 
earlier occasions, the veteran indicated that he was not 
abused.  See January 1987 VA hospital report; August 1997 VA 
PTSD examination report (noting, "Much also is said about 
traumatic experiences as a child, which the veteran in 
today's interview offset markedly: telling how his parents 
were excellent, had not abused him, and that he was the 
problem...").  Finally, each of the August 1997, August 2002 
and March 2004 VA examiners made notations to the effect that 
the veteran may not be a credible historian, and other 
examiners have made similar notations.  See March 1993 Vet 
Center report (noting "rule out deliberately exaggerating 
stress for claim purposes"); January 1993 VA PTSD 
examination report.  Based on the foregoing, the Board finds 
that the veteran is not a credible historian. 

In January 1999, the RO submitted the veteran's claimed 
stressors to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) for verification.  In a letter, dated 
in October 1999, the USASCRUR stated that the history for the 
veteran's unit did not mention combat actions during his tour 
in Southwest Asia.  As previously noted, an accompanying unit 
history for 295th Supply Company did not note any combat 
actions, to include missile attacks, or "friendly fire" 
incidents.  Finally, although the veteran has reported a 
stressor in which he was hit in the head with a crowbar while 
hitchhiking in 1974, there is no objective evidence in the 
claims files to support this stressor.  In summary, the Board 
has determined that the veteran's accounts of his stressors 
are not credible.  There is no corroborative evidence which 
substantiates or verifies the occurrence of any of the 
claimed stressors.  Therefore, all elements for service 
connection for PTSD are not established.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim for PTSD 
must be denied.

2.  Acquired Psychiatric Disorder

The issue is whether the veteran has an acquired psychiatric 
disorder (i.e., other than PTSD) as a result of his service.  

The Board's discussion of the veteran's medical history is 
incorporated herein.  Briefly stated, from December 1986 to 
February 1987 (between his third and fourth periods of active 
duty), he was treated for deep vein thrombosis and 
alcoholism.  The veteran was not treated for psychiatric 
symptoms, or diagnosed with a psychiatric disorder, during 
service.  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1993 and 2004.  
This evidence shows that in January 1993, the veteran began 
receiving treatment for psychiatric symptoms.  The next 
month, he sought treatment at the Vet Center.  See Vet Center 
reports.  At that time, he denied participation in combat.  
Rather, he complained of mistreatment by the military (i.e., 
being "persecuted and degraded by his superiors when he was 
demoted and placed on an early evacuation status"), and loss 
of a female friend who apparently had moved out from their 
residence.  The first definite diagnosis is dated in April 
1993, at which time he was assessed with having polysubstance 
dependence by history, and the report notes, "No further 
psychiatric dx (diagnosis) is found for this veteran."  
Since that time, the veteran received ongoing treatment for 
psychiatric symptoms.  He was diagnosed with a fairly large 
number of acquired psychiatric diagnoses, to include chronic 
alcoholism, polysubstance abuse, probable organic brain 
syndrome with psychotic features, possible chronic paranoid 
psychosis, bipolar disorder, and depression, as well as a 
personality disorder.  Reports from the Social Security 
Administration (SSA), show that in August 1993, the veteran 
was determined to have been disabled as of January 1993 with 
a primary diagnosis of mixed substance abuse, and a secondary 
diagnosis of personality disorder.  

A statement from a fellow serviceman ("M.T."), dated in 
July 1995, shows that M.T. states the following: he received 
a letter from the veteran while the veteran was serving in 
Southwest Asia in which he complained of unnecessary 
supervision; his first day back they went to breakfast and 
the veteran was observed to be easily irritated for no 
apparent reason and to be little irrational at times; after a 
few months he reported difficulty sleeping; there was a 
marked change in his personality and physical condition.  

The Board has determined that the claim must be denied.  The 
veteran was not treated for psychiatric symptoms, or 
diagnosed with a psychiatric disorder, during service.  
Service connection for an acquired psychiatric disorder as a 
chronic condition during service is therefore not warranted.  
See 38 C.F.R. § 3.303(b).  The first medical evidence of 
treatment for psychiatric symptoms is dated in January 1993, 
nine months after separation from service.  Furthermore, 
there is no competent evidence of a nexus between an acquired 
psychiatric disorder and the veteran's service.  The only 
competent opinion discussing the possibility of a 
relationship of an acquired psychiatric disorder to service 
(other than on the basis of aggravation), is found in Dr. 
Hamm's July 1993 report.  In that report, he diagnosed the 
veteran with alcoholism, polysubstance abuse, probable 
organic brain syndrome with psychotic and amnestic features, 
and possible chronic paranoid psychosis.  He stated that, "I 
doubt that any of these problems were related to his military 
experiences or any one experience."  Dr. Hamm further 
stated, "The predominant cause of his problems probably has 
been drug abuse."  In this regard, there is no competent 
opinion linking alcohol or drug abuse to service, and in any 
event, an injury or disease incurred during active service 
will not be deemed to have been incurred in the line of duty 
if the injury or disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs.  See 
38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2005).  Finally, there is no competent evidence that a 
psychoses became manifested to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim that the veteran has an acquired 
psychiatric disorder that is related to his service.  
Accordingly, the claim must be denied.

B.  Skin Disorder, to Include Pityriasis

The Board initially notes that the veteran has four periods 
of active duty service, and that the claim is based on the 
assertion that he has a skin disorder as a result of his 
fourth period of service.  Except as noted below, service 
medical records for the veteran's first three periods of 
active duty are negative for evidence of a skin disorder.  
Specifically, separation examination reports for his first 
three periods of active duty, dated in October 1964,  
November 1967, and February 1977, all show that his skin was 
clinically evaluated as normal.  Accompanying "reports of 
medical history" do not contain any relevant complaints or 
diagnoses, except as follows: a January 1967 report notes 
treatment with PHisoHex for acne, with two subsequent notes 
that year indicating that he was given more PHisoHex.  A 
November 1967 report notes a history of athlete's foot N/D 
(not disabling), and "skin disease acne" N/D.  A service 
medical report, dated in March 1974, shows that the veteran 
was noted to have trouble shaving due to mild facial 
irritation.  There was no diagnosis.  A November 1975 report 
notes treatment for tinea pedis.  A January 1976 report notes 
treatment for scabies, and tinea cruris.  Service medical 
records also contain a number of reports of examinations that 
were apparently performed in association with service in the 
Army National Guard which are dated between his first and 
fourth periods of active duty.  None of these reports contain 
any relevant complaints or diagnoses.  In summary, except as 
discussed above, there is no relevant evidence dated prior to 
the veteran's fourth period of service, and the Board will 
therefore not further discuss the veteran's first three 
periods of active duty.

The veteran's service medical records include an entrance 
examination report for his fourth period of active duty, 
dated in February 1990, which shows that his skin was 
clinically evaluated as normal.  In an accompanying "report 
of medical history" he denied having skin diseases.  A 
"Southwest Asia Demobilization/Redeployment Medical 
Evaluation" report, dated in February 1992, shows that the 
veteran denied having a rash, skin infection, or sores.  The 
veteran's separation examination report, dated in February 
1992, shows that his skin was clinically evaluated as normal.  
In an accompanying "report of medical history" he denied 
having had skin diseases.  

As for the relevant post-service medical evidence, it 
consists of VA and non-VA reports, dated between 1993 and 
2004.  These records show that beginning in January 1993, the 
veteran was treated for complaints of a skin rash, and was 
noted to have pityriasis lichenoides and pruritus.  Between 
1993 and 1994, his treatments included ultraviolet light.  

A VA general medical examination report, dated in January 
1993, shows that the veteran complained of a skin rash on his 
arms and legs.  On examination, the skin showed patchy ares 
of eczematoid dermatitis on the forearms and lower legs that 
was characterized as "minimal."  The impression was, "I 
don't see any indication of any serious underlying disease 
process.  He has a skin rash which looks to be mild 
eczematoid rash.  He was advised to be seen at the walk-in 
clinic at the Veterans Hospital for their advice."  

A VA punch biopsy report, dated in April 1993, contains an 
impression noting superficial perivascular lymphomonocytic 
reaction pattern with focal interface and intraepithelial 
involvement in one of the specimens.  

A VA general medical examination report, dated in August 
1997, shows that the veteran complained of a skin rash in his 
upper and lower extremities since 1992.  
On examination, there was a well-treated, resolving, 
erythematous, scattered, papular-appearing rash of the 
forearm with some mild scarring from earlier involvement.  
There was also mild scarring on the chest and back from acne 
vulgaris.  The assessment noted the following: the veteran 
had a chronic pityriasis lichenoides that was currently well-
treated and mild scarring from earlier involvement on the 
upper and lower extremities, "some mild acne vulgaris which 
dates back prior to his time in the gulf," and mild meralgia 
paresthetica of both thighs with no other evidence of any 
neurological problems.  

A VA skin disease examination report, dated in September 
2002, shows that the veteran complained of a skin rash 
manifested by itching, bleeding and scratching.  On 
examination, his face, scalp and neck were unaffected.  The 
upper and lower extremities had scattered erythematous 
papules in various stages, with some papules darkly 
erythematous.  There were also scattered slightly indented 
crateriform circular pox-like scars.  On the feet, both great 
toenails had distal onycholysis and yellow discoloration.  
The diagnoses wee pityriasis lichenoides chronica, mild tinea 
pedis, and onychomycosis.  The examiner noted that the cause 
or etiology of pityriasis lichenoides chronica has not been 
determined.  

A statement from a fellow serviceman ("M.T."), dated in 
July 1995, shows that M.T. states that he observed that the 
veteran was scratching and had rashes after his return from 
Southwest Asia.  

In summary, the veteran was treated for several skin 
disorders while on active duty in the 1970s, and these were 
apparently acute conditions, as evidenced by the lack of 
ongoing treatment, and the fact that a skin disorder was 
noted upon separation from service, in intervening service 
examination reports performed in association with National 
Guard duty, or in the veteran's February 1990 entrance 
examination report for his fourth period of active duty.  He 
was not treated for skin symptoms during his fourth period of 
active duty.  He denied having a rash, skin infection, or 
sores in a February 1992 "Southwest Asia 
Demobilization/Redeployment Medical Evaluation" report.  The 
veteran's separation examination report, dated in February 
1992, shows that his skin was clinically evaluated as normal.  
In an accompanying "report of medical history" he denied 
having had skin diseases.  Service connection for a skin 
disorder as a chronic condition during service is therefore 
not warranted.  See 38 C.F.R. § 3.303(b).  In addition, the 
Board points out that the first evidence of a skin disorder 
is dated in January 1993, approximately nine months after 
separation from service.  This period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this regard, 
although skin symptoms are readily apparent to a layperson, 
in Part I.A., the Board determined that the veteran is not a 
credible historian.  Finally, there is no competent evidence 
of a nexus between a skin disorder and the veteran's service.  
The Board notes that in April 2004, VA scheduled the veteran 
for an examination, to include obtaining an etiological 
opinion.  However, he failed to report for his examination.  
The Court has held that the duty to assist "is not always a 
one-way street" and that, "[i]f a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The Board therefore finds that the preponderance of 
the evidence is against the claim that the veteran has a skin 
disorder, to include pityriasis, that is related to his 
service.  Accordingly, the claim must be denied.

C.  Conclusion

The Board has considered the veteran's oral and written 
testimony, and the lay statement, submitted in support of the 
veteran's arguments that he has the claimed conditions that 
should be service connected.  However, lay statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed conditions and the 
veteran's service.  Although lay evidence is usually 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  In this case, 
the Board has determined that the veteran is not a credible 
historian.  Accordingly, the veteran's claims for service 
connection must be denied.

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letter in March 
2004, (hereinafter "VCAA notification letter") that 
informed him of the type of information and evidence 
necessary to support his claim.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statements of the case (SSOCs), 
he was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that he desired VA to attempt 
to obtain.  In addition, he was supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) by way of the January 2003 
and May 2005 SSOCs.  
What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to implementation of the VCAA and obviously prior to 
the veteran having been fully informed of the VCAA.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records and records from the 
Social Security Administration (SSA).  With regard to the 
claim for a skin disorder, the Board notes that in July 2003, 
the Board remanded the claim and directed that the veteran be 
scheduled for an examination to determine the etiology of any 
diagnosed skin disorder.  However, in April 2004, the veteran 
failed to report for his scheduled examination.  This fact 
was discussed in the May 2005 SSOC, and the veteran failed to 
request another examination in a statement received from him 
in June 2005.  The Board therefore finds that VA has 
substantially complied with the July 2003 Remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Board further finds that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

Service connection for a skin disorder, to include 
pityriasis, is denied.  


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


